2022 IL App (1st) 220692
                                               No. 1-22-0692
                                       Opinion filed August 2, 2022
                                                                                 SECOND DIVISION



                                                  IN THE
                                   APPELLATE COURT OF ILLINOIS
                                      FIRST JUDICIAL DISTRICT



       LATONYA RUFFIN,                                              )
                                                                    )
                              Petitioner-Appellee,                  )
                                                                    )     Appeal from the
              v.                                                    )     Circuit Court of
                                                                    )     Cook County
       DAVID M. FELLER, Objector; LATAVIA WILSON,                   )
       Objector; THE COOK COUNTY OFFICERS                           )     No. 22-COEL-19
       ELECTORAL BOARD; KAREN YARBROUGH,                            )
       Chairman and in Her Official Capacity as Cook County         )     The Honorable
       Clerk; KIMBERLY FOXX, Member; and IRIS                       )     Maureen Ward-Kirby,
       MARTINEZ, Member,                                            )     Judge Presiding.
                                                                    )
                              Respondents                           )
                                                                    )
       (David M. Feller and Latavia Wilson, Respondents-            )
       Appellants).                                                 )


                PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment of the court,
     with opinion.
                Justices Howse and Lavin concurred in the judgment and opinion.

                                                OPINION

¶1        This cause is before the court on appeal of an order of the circuit court of Cook County in

     favor of the petitioner-appellee, Latonya Ruffin, on her petition for judicial review of a decision

     of the Cook County Officers Electoral Board (or Electoral Board) under section 10-10.1 of the

     Election Code. 10 ILCS 5/10-10.1 (West 2020). The petitioner is a candidate for the office of
     No. 1-22-0692


     Sheriff of Cook County, to be voted on at the general primary election on June 28, 2022. The

     respondents-appellants are David M. Feller and Latavia Wilson, who have filed objections to the

     petitioner’s candidacy. Given the timing of the election, this court entered an order accelerating

     this appeal and initially entered this opinion as a summary order on May 31, 2022.

¶2        The facts are largely undisputed. The objectors’ petition alleged that the petitioner had used

     a false name and not that of a registered voter of Cook County and, as a result, the petitioner had

     falsely sworn in her statement of candidacy that she was a qualified voter when “Latonya Ruffin”

     is not a qualified voter. The evidence adduced at the hearing showed that Ruffin was the

     petitioner’s maiden name and the name under which she was registered to vote prior to 2012. At

     that time, she changed her voter registration to her married name, “Latonya Stanford.” The

     petitioner divorced in 2018, and the judgment for dissolution of marriage granted her leave to

     resume use of her maiden name of Ruffin. However, the petitioner never updated her voter

     registration to Latonya Ruffin as of March 13, 2022, when she filed her statement of candidacy

     affirming that she was a qualified voter as of that date. On March 26, 2022, the petitioner updated

     her voter registration to the name “Latonya Stanford-Ruffin.”

¶3        On April 29, 2022, the Cook County Officers Electoral Board issued its decision sustaining

     the respondents’ objections to the petitioner’s candidacy. It found that, at the time of the signing

     of the statement of candidacy, there was no registered voter at the address given by the name of

     “Latonya Ruffin.” It relied on the case of McKennie v. Moseley-Braun, Chi. Bd. of Election

     Comm’rs, No. 99-EB-ALD-163 (Jan. 19, 1999), https://app.chicagoelections.com/documents/

     Electoral-Board/document_2372.PDF [https://perma.cc/V3TX-5FW3], as being “on point.” In

     that case, a candidate had legally changed her name but remained registered to vote under her prior

     name at the time she signed her statement of candidacy and filed her nomination papers using her




                                                      2
     No. 1-22-0692


     new name; since the candidate was not registered to vote under the name that appeared on her

     statement of candidacy at the time she signed it under oath, the board of elections found her

     statement of candidacy and nomination papers to be invalid. Id.

¶4        The board in McKennie relied upon the requirement of section 6-54 of the Election Code that

     “[a]ny registered voter who changes his or her name by marriage or otherwise, shall be required

     to register anew and authorize the cancellation of the previous registration.” See 10 ILCS 5/6-54

     (West 1998). McKennie also cited People ex rel. Rago v. Lipsky, 327 Ill. App. 63, 70 (1945), in

     which this court characterized section 6-54 of the Election Code as a “clear and unambiguous”

     statute that “requires reregistration by any registered voter who changes his or her name for any

     reason or by any means.” The board in McKennie found that the candidate had failed to register

     anew following her name change, and therefore she was not a registered and qualified voter at the

     time she signed her statement of candidacy and nominating petitions.

¶5        On May 16, 2022, the circuit court entered an order finding that the decision by the Cook

     County Officers Electoral Board invalidating the petitioner’s candidacy was erroneous, and it

     reversed the Electoral Board’s decision and ordered that the petitioner’s name appear on the ballot

     for the June 28, 2022, general election as Latonya Ruffin. Although the circuit court’s order

     indicates that it stated its reasoning in open court, no transcript is included in the record on appeal.

¶6        We reverse the decision of the circuit court and affirm the decision of the Cook County

     Officers Electoral Board sustaining the respondents’ objections to the petitioner’s candidacy.

     Section 5-23 of the Election Code (10 ILCS 5/5-23 (West 2020)), which applies to counties having

     a population of over 500,000, contains language very similar to section 6-54 of the Election Code

     (id. § 6-54), which applies to cities, villages, and towns. Section 5-23 states in pertinent part, “Any

     registered voter who changes his or her name by marriage or otherwise, shall be required to register




                                                        3
     No. 1-22-0692


     anew and authorize the cancellation of the previous registration.” Id. § 5-23. Thus, following

     petitioner’s name change after her divorce, she was required by law to “register anew” under her

     maiden name and to authorize the cancellation of her previous registration. Id. Petitioner did not

     do this, and accordingly, there was no qualified voter by the name of “Latonya Ruffin” at the stated

     address at the operative date when petitioner filed her statement of candidacy. Even after this time,

     petitioner did not seek to register to vote using a name that matched the name on her statement of

     candidacy, instead registering under the name “Latonya Stanford-Ruffin.”

¶7        We reject the various arguments raised by the petitioner. First, we do not believe that the

     Electoral Board improperly relied upon sections 5-23 or 6-54 of the Election Code on the basis

     that these provisions were not timely raised in the objectors’ petition. We find that the issues raised

     by the objectors’ petitions were broad enough to encompass the Electoral Board’s consideration

     of these statutes and legal argument concerning them.

¶8        Second, we reject the argument that section 7-10.2 of the Election Code (id. § 7-10.2) controls

     over the reregistration requirement of section 5-23. Section 7-10.2 requires that, in the designation

     of the name of a candidate on nomination petitions, the candidate’s given name, initials, a

     nickname by which the candidate is commonly known, or a combination thereof “may be used in

     addition to the candidate’s surname.” Id. It also contains a requirement of additional language that

     must be used if a candidate has changed his or name within the prior three years, but it exempts

     from this requirement name changes resulting from dissolution of marriage. Id. This provision is

     inapplicable here because this case does not involve a name change within the last three years or

     the need to use additional language informing voters of this name change. Thus, we reject the

     argument that section 7-10.2 governs the outcome of this case.

¶9        Third, we recognize the petitioner’s argument that McKennie can be distinguished on its facts.




                                                       4
       No. 1-22-0692


       However, we nevertheless find that the Electoral Board properly relied on its legal analysis and

       find all of the cases cited by the petitioner to be distinguishable. In two of those cases, nomination

       papers were found valid where candidates’ voter registrations included surnames matching their

       nomination papers, even though their voter registrations also included middle names or additional

       surnames not used on their nomination papers. See Jackson v. Lane, Chi. Bd. of Election Comm’rs,

       No. 08-EB-WC-19 (Dec. 4, 2007), https://app.chicagoelections.com/documents/Electoral-Board/

       document_3123.pdf [https://perma.cc/4989-EG9T]; Cole v. Andrews, Chi. Bd. of Election

       Comm’rs, No. 99-EB-ALD-047 (Feb. 2, 1999), https://app.chicagoelections.com/documents/

       Electoral-Board/document_2256.PDF [https://perma.cc/66ZX-3WSD]. Here, by contrast, the

       surname Ruffin was not used in any part of the petitioner’s voter registration when the statement

       of candidacy was filed. In Sanders v. Boyce, Chi. Bd. of Election Comm’rs, No. 11-EB-ALD-348

       (Dec.        29,       2010),        https://app.chicagoelections.com/documents/Electoral-Board/

       document_3588.PDF [https://perma.cc/YDL9-AD59], nomination papers identifying a candidate

       by her maiden name were found valid. However, unlike in this case, there was no proof that the

       candidate’s name did not match the surname on her voter registration. The decision in O’Keefe v.

       Zurowski,    Chi.   Bd.   of    Election   Comm’rs,     No.    91-EB-ALD-54       (Jan.   8,   1991),

       https://app.chicagoelections.com/documents/Electoral-Board/document_1551.PDF

       [https://perma.cc/3RRV-LSQ5], contains no explanation for the statement allowing the candidate

       to use her maiden name in nominating papers, and thus it is unhelpful to the petitioner.

¶ 10        For all of these reasons, we conclude that the decision of the Cook County Officers Electoral

       Board finding the petitioner’s statement of candidacy and nomination papers were invalid was not

       erroneous.

¶ 11        We hereby order that the name of Latonya Ruffin, as a candidate for nomination of the




                                                         5
       No. 1-22-0692


       Democratic Party to the office of Sheriff of Cook County to be voted upon at the general primary

       election of June 28, 2022, shall not be printed on the ballot for that election. Further, no votes cast

       on her behalf shall be counted. The clerk is to issue the mandate instanter.

¶ 12        Circuit court judgment reversed.

¶ 13        Board judgment affirmed.




                                                         6
No. 1-22-0692



                            2022 IL App (1st) 220692


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 22-COEL-
                         19; the Hon. Maureen Ward-Kirby, Judge, presiding.


Attorneys                Burton S. Odelson, Ross D. Secler, and Jayman A. Avery III, of
for                      Odelson, Sterk, Murphey, Frazier & McGrath, Ltd., of Evergreen
Appellant:               Park, for appellants.


Attorneys                Anish Parikh, of Parikh Law Group, LLC, of Chicago, for
for                      appellee.
Appellee:




                                        7